UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                         No. 15-2122
                        ____________

           DELAWARE RIVERKEEPER NETWORK;
         MAYA VAN ROSSUM, the Delaware Riverkeeper,

                                             Petitioners

                             v.

 SECRETARY PENNSYLVANIA DEPARTMENT OF ENVIRONMENTAL
PROTECTION; PENNSYLVANIA DEPARTMENT OF ENVIRONMENTAL
                     PROTECTION,

                                             Respondents

          TRANSCONTINENTAL GAS PIPE LINE CORP,

                                             Intervenor Respondent

                 _________________________

                        No. 15-2158
                 _________________________

         NEW JERSEY CONSERVATION FOUNDATION;
STONY BROOK MILLSTONE WATERSHED ASSOCIATION; FRIENDS OF
                 PRINCETON OPEN SPACE,

                                             Petitioners

                             v.

 NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION;
         TRANSCONTINENTAL GAS PIPE LINE CORP,

                                             Respondents
                       On Petition for Review of an Order of the
                       Federal Energy Regulatory Commission
              (Agency Nos. FERC CP13-551-00; EA40-013 & EA45-002)
                      (Agency Nos. 0000-13-0012.1FHA140001,
               0000-13-0012.1FWW140001, 0000-13-0012.2FHA140001
                           & 0000-13-0012.2FWW140001)

                         Argued on October 29, 2015
           Before: GREENAWAY, JR., SCIRICA and ROTH, Circuit Judges


                                       ORDER

       By letter dated February 14, 2017, the Clerk solicited comments from the

Respondent and Intervenor Respondent with respect to the Court’s intention to replace

references to “tree clearing” contained in the opinion with the term “tree felling.” Upon

consideration of the parties’ responses, the Court has determined that an amended

opinion will be issued. The amendment does not alter the Court’s judgment previously

entered on August 8, 2016.

                                                       By the Court,

                                                       s/ Jane R. Roth
                                                       Circuit Judge

Dated: March 24, 2017

mlr/cc: all counsel